Citation Nr: 1701889	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was last before the Board in November 2011, May 2014, and July 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When the case was previously before the Board it was remanded for another VA examination.  At that time, it was noted that the Veteran was examined in May 2007, February 2012, and June 2014.  The Board noted that the VA examiners found that the Veteran did not show symptoms of a skin disorder at the time of the examinations.  However, the May 2007 VA examiner diagnosed acute folliculitis/dermatitis.  The June 2014 examiner stated that it would be speculative to provide an opinion as to the etiology of the Veteran's skin disorder as there were no symptoms present at the time of any of the Veteran's VA examinations.  Therefore, the Board determined that another VA examination was warranted because the Veteran was diagnosed with a skin disorder during the pendency of the claim.  

The most recent supplemental statement of the case dated April 2016 referenced the June 2014 VA examination.  A subsequent deferred rating indicated that the July 2015 Board remand directives were not completed.  Several examination requests were submitted, most recently in May 2016, however, an examination was conducted.  Since an examination was not conducted, substantial compliance with the Board's July 2015 remand has not been achieved.  The Board specifically noted in their July 2015 remand that the RO or AMC should schedule the Veteran for a VA examination with an examiner with sufficient knowledge and expertise to identify the nature and etiology of any currently present and previously diagnosed skin disability.  Given that there is no indication that the remand directive was followed, a remand is necessary to afford the Veteran another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the issue on appeal, to include any more recent treatment records related to the claimed disability. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  Following the examination and a review of the relevant records and lay statements, the examiner should: 

(a) Identify all skin disorders present during the period of the claim.  In this regard, the examiner must discuss and consider the diagnosis provided in the May 2007 VA examination report.  

(b) State an opinion with respect to each skin disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must address the Veteran's report of continuous problems with a skin disorder since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 38 C.F.R. §3.655.

4.  Undertake any other development determined to be warranted.

5.  Readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




